--------------------------------------------------------------------------------

NAKED BRAND GROUP, INC.
FORM OF REGISTRATION RIGHTS AGREEMENT


     THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”), dated as of , 2014,
is made by and between Naked Brand Group, Inc., a Nevada corporation (the
“Company”) and the undersigned investor (the “Investor”).

R E C I T A L S

     WHEREAS, in connection with that certain Subscription Agreement of even
date herewith by and between the Company and the Investor (the “Subscription
Agreement”), the Investor purchased from the Company, certain units (the
“Units”), each Unit consisting of (a) a $25,000 senior secured convertible
debenture (the “Convertible Debenture”), and (b) a five-year warrant (the
“Warrants”) to purchase 166,667 shares of common stock of the Company (“Warrant
Shares”) exercisable at $0.15 per share; and

     WHEREAS, to induce the Investor to purchase the Units, the Company has
agreed to grant the Investor certain rights with respect to registration of
Registrable Securities under the Securities Act pursuant to the terms of this
Agreement.

AGREEMENT

     NOW, THEREFORE, the Company and the Investor hereby covenant and agree as
follows:

     1.      Recitals. The recitals set forth above are true and correct and are
incorporated herein by reference.

     2.      Certain Definitions. As used in this Agreement, the following terms
shall have the following respective meanings:

               “Agreement” shall have the meaning set forth in the Preamble
hereof;

               “Automatic Registration Statement” shall have the meaning set
forth in Section 4(a) of this Agreement;

               “Closing” shall mean the closing of the sale of the Units in
which the Investor Purchased the Units;

               “Closing Date” means the date on which the Closing occurred;

               “Commission” shall mean the Securities and Exchange Commission,
or any other federal agency at the time administering the Securities Act;

               “Company” shall have the meaning set forth in the Preamble
hereof;

               “Conversion Shares” shall have the meaning set forth in the
definition of Registrable Securities herein;

Exhibit D - Form of Registration Rights Agreement

Page 1


--------------------------------------------------------------------------------

               “Effectiveness Date” shall mean that date which is one hundred
and fifty (150) days following the Filing Date;

               “Effectiveness Period” shall have the meaning set forth in
Section 4(a) of this Agreement;

               “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, or any successor federal statute, and the rules and regulations of the
Commission issued under such Act, as they each may, from time to time, be in
effect;;

               “Filing Date” shall mean that date which is sixty (60) days
following the Final Closing Date;

               “Final Closing Date” means closing date of the Offering after
which the Company ceases to offer for sale the Units;

               “Investor” shall have the meaning set forth in the Preamble
hereof;

               “Offering” shall refer to the Company’s offering of up to 240
Units (subject to an over-allotment of 80 units);

               “Piggyback Registration” shall have the meaning set forth in
Section 3(a) of this Agreement;

               “Register,” “registered” and “registration” each shall refer to a
registration of the Registrable Securities effected by preparing and filing a
registration statement or statements or similar documents in compliance with the
Securities Act and the declaration or ordering of effectiveness of such
registration statement or document by the Commission;

               “Registrable Securities” shall mean the shares issued or issuable
upon conversion of the Convertible Debentures (the “Conversion Shares”) and
Warrant Shares issued or issuable upon exercise of the Warrants issued to
Investor in connection with the Offering; provided, however, that Conversion
Shares and Warrant Shares that are Registrable Securities shall cease to be
Registrable Securities (i) when subject to an effective registration statement
under the Securities Act as provided for hereunder, (ii) upon any sale pursuant
to a registration statement or Rule 144 under the Securities Act or (iii) at
such time as they become eligible for sale without volume limitations or other
restrictions pursuant to Rule 144 under the Securities Act or another similar
exemption under the Securities Act; provided, further, that the maximum amount
of Registrable Securities at any one time shall be subject to any limits imposed
by the Commission pursuant to Rule 415;

               “Securities Act” shall mean the Securities Act of 1933, as
amended, or any successor federal statute, and the rules and regulations of the
Commission issued under such Act, as they each may, from time to time, be in
effect;

               “Subscription Agreement” shall have the meaning set forth in the
Preamble hereof;

Exhibit D - Form of Registration Rights Agreement

Page 2


--------------------------------------------------------------------------------

               “Warrant” shall have the meaning set forth in the Preamble
hereof; and

               “Warrant Shares” shall have the meaning set forth in the Preamble
hereof.

               Capitalized terms used but not defined herein shall have the
meanings set forth in the Subscription Agreement.

     3.      Piggyback Registrations.

          (a)      Whenever the Company proposes to register (including, for
this purpose, a registration effected by the Company for other shareholders) any
of its securities under the Securities Act (other than pursuant to (i) an
Automatic Registration pursuant to Section 4 hereof or (ii) registration
pursuant to a registration statement on Form S-4 or S-8 or any successor forms
thereto), and the registration form to be used may be used for the registration
of Registrable Securities (a “Piggyback Registration”), the Company will give
written notice to the Investor of its intention to effect such a registration
and will, subject to the provisions of Subsection 3(b) hereof, include in such
registration all Registrable Securities with respect to which the Company has
received a written request for inclusion therein within ten (10) days after the
receipt of the Company’s notice.

          (b)      If a Piggyback Registration is an underwritten secondary
registration on behalf of holders of the Company’s securities, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the marketability
of the offering, the Company will include in such registration a pro rata share
of Registrable Securities requested to be included in such registration
statement as calculated by dividing the number of Registrable Securities
requested to be included in such registration statement by the number of the
Company’s securities requested to be included in such registration statement by
all selling security holders. In such event, the Investor shall continue to have
registration rights under this Agreement with respect to any Registrable
Securities not so included in such registration statement.

          (c)      Notwithstanding the foregoing, if, at any time after giving a
notice of Piggyback Registration and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to each record holder of Registrable Securities and, following
such notice, (i) in the case of a determination not to register, shall be
relieved of its obligation to register any Registrable Securities in connection
with such registration, and (ii) in the case of determination to delay
registering, shall be permitted to delay registering any Registrable Securities
for the same period as the delay in registering such other securities.

Exhibit D - Form of Registration Rights Agreement

Page 3


--------------------------------------------------------------------------------

     4.      Automatic Registration.

          (a)      On or prior to the Filing Date, the Company shall prepare and
file with the Commission a registration statement (the “Automatic Registration
Statement”) covering the resale of all of the Registrable Securities for an
offering to be made on a continuous basis pursuant to Rule 415. The Automatic
Registration Statement required hereunder shall be on Form S-1 or Form S-3 (or
any successor forms thereto), as applicable. Subject to the terms of this
Agreement, the Company shall use its commercially reasonable efforts to cause
the Automatic Registration Statement to be declared effective under the
Securities Act as promptly as possible after the filing thereof, but in any
event not later than the Effectiveness Date, and shall use its commercially
reasonable efforts to keep the Automatic Registration Statement continuously
effective under the Securities Act until the date when all Registrable
Securities covered by the Registration Statement have been sold or may be sold
without volume or other restrictions pursuant to Rule 144 under the Securities
Act as determined by counsel to the Company pursuant to a written opinion letter
to such effect, addressed and acceptable to the Company’s transfer agent and the
Investor (the “Effectiveness Period”). The maximum amount of Registrable
Securities that may be included in the Automatic Registration Statement at any
one time shall be limited by Rule 415 as required by the Commission. In the
event that there is a limitation by the Commission on the number of Registrable
Securities that may be included for registration at one time, the Company shall
promptly so advise the Investor and use its reasonable best efforts to file an
additional Automatic Registration Statement covering such ineligible Registrable
Securities, on a pro-rata basis, within 30 days of the date such securities
become eligible and cause such Automatic Registration Statement to be declared
effective by the Commission as soon as reasonably practicable. Any reduction in
the number of Registrable Securities shall be deducted from the Conversion
Shares.

          (b)      At any time after the Automatic Registration Statement has
become effective, the Company may, upon giving prompt written notice of such
action to the Investor, suspend the use of any such Automatic Registration
Statement if, in the good faith judgment of the Company, the use of the
Automatic Registration Statement covering the Registrable Securities would be
detrimental to the Company or its stockholders at such time and the Company
concludes, as a result, that it is in the best interests of the Company or its
stockholders to suspend the use of such Automatic Registration Statement at such
time. The Company shall have the right to suspend such Automatic Registration
Statement for a period of not more than thirty (30) consecutive days from the
date the Company notifies the Investor of such suspension, with such suspension
not exceed an aggregate of seventy-five (75) days (whether or not consecutive)
during any 12-month period. In the case of the suspension of any effective
Automatic Registration Statement, the Investor, immediately upon receipt of
notice thereof from the Company, will discontinue any sales of Registrable
Securities pursuant to such Registration Statement until advised in writing by
the Company that the use of such Automatic Registration Statement may be
resumed.

     5.      Registration Procedures. If and whenever the Company is required by
the provisions of Sections 3 and 4 hereof to use its commercially reasonable
efforts to affect the registration of any Registrable Securities under the
Securities Act, the Company will, as expeditiously as possible:

          (a)      prepare and file with the Commission the registration
statement with respect to such securities and use its commercially reasonable
efforts to cause such registration statement to become effective in an
expeditious manner;

Exhibit D - Form of Registration Rights Agreement

Page 4


--------------------------------------------------------------------------------

          (b)      prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement continuously
effective during the Effectiveness Period and comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities
covered by such registration statement in accordance with the intended method of
disposition set forth in such registration statement for such period;

          (c)      furnish to each seller of Registrable Securities and to each
underwriter such number of copies of the registration statement and the
prospectus included therein (including each preliminary prospectus) in
conformity with the requirements of the Securities Act, and such other documents
as such persons reasonably may request in order to facilitate the intended
disposition of the Registrable Securities covered by such registration
statement;

          (d)      use its commercially reasonable efforts (i) to register or
qualify the Registrable Securities covered by such registration statement under
the state securities or “blue sky” laws of such jurisdictions as the sellers of
Registrable Securities or, in the case of an underwritten public offering, the
managing underwriter, reasonably shall request, (ii) to prepare and file in
those jurisdictions such amendments (including post-effective amendments) and
supplements, and take such other actions, as may be necessary to maintain such
registration and qualification in effect at all times for the period of
distribution contemplated thereby and (iii) to take such further action as may
be necessary or advisable to enable the disposition of the Registrable
Securities in such jurisdictions, provided, that the Company shall not for any
such purpose be required to qualify generally to transact business as a foreign
corporation in any jurisdiction where it is not so qualified or to consent to
general service of process in any such jurisdiction;

          (e)      use its commercially reasonable efforts to list the
Registrable Securities covered by such registration statement with any
securities exchange on which the common stock of the Company is then listed;

          (f)      promptly notify each seller of Registrable Securities and
each underwriter under such registration statement, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event of which the Company has knowledge as a
result of which the prospectus contained in such registration statement, as then
in effect, includes any untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing and promptly
amend or supplement such registration statement to correct any such untrue
statement or omission;

          (g)      promptly notify each seller of Registrable Securities of the
issuance by the Commission of any stop order suspending the effectiveness of the
registration statement or the initiation of any proceedings for that purpose and
make every reasonable effort to prevent the issuance of any stop order and, if
any stop order is issued, to obtain the lifting thereof at the earliest possible
time;

          (h)      if the offering is an underwritten offering, enter into a
written agreement with the managing underwriter selected in the manner herein
provided in such form and containing such provisions as are usual and customary
in the securities business for such an arrangement between such underwriter and
companies of the Company’s size and investment stature, including, without
limitation, customary indemnification and contribution provisions;

Exhibit D - Form of Registration Rights Agreement

Page 5


--------------------------------------------------------------------------------

          (i)      if the offering is an underwritten offering, at the request
of any seller of Registrable Securities, furnish to such seller on the date that
Registrable Securities are delivered to the underwriters for sale pursuant to
such registration: (i) a copy of an opinion, dated such date, of counsel
representing the Company for the purposes of such registration, addressed to the
underwriters, stating that such registration statement has become effective
under the Securities Act and that (A) to the knowledge of such counsel, no stop
order suspending the effectiveness thereof has been issued and no proceedings
for that purpose have been instituted or are pending or contemplated under the
Securities Act, (B) the registration statement, the related prospectus and each
amendment or supplement thereof comply as to form in all material respects with
the requirements of the Securities Act (except that such counsel need not
express any opinion as to financial statements or other financial or statistical
information contained therein) and (C) to such other effects as reasonably may
be requested by counsel for the underwriters; and (ii) a copy of a letter dated
such date from the independent public accountants retained by the Company,
addressed to the underwriters, stating that they are independent registered
public accountants within the meaning of the Securities Act and that, in the
opinion of such accountants, the financial statements of the Company included in
the registration statement or the prospectus, or any amendment or supplement
thereof, comply as to form in all material respects with the applicable
accounting requirements of the Securities Act, and such letter shall
additionally cover such other financial matters (including information as to the
period ending no more than five business days prior to the date of such letter)
with respect to such registration as such underwriters reasonably may request;

          (j)      take all actions reasonably necessary to facilitate the
timely preparation and delivery of certificates (not bearing any legend
restricting the sale or transfer of such securities) representing the
Registrable Securities to be sold pursuant to the registration statement and to
enable such certificates to be in such denominations and registered in such
names as the Investor or any underwriters may reasonably request;

          (k)      take all other reasonable actions necessary to expedite and
facilitate the registration of the Registrable Securities pursuant to the
registration statement; and

          (l)      promptly make available for inspection by the sellers of
Registrable Securities, any managing underwriter participating in any
disposition pursuant to such registration statement, and any attorney or
accountant or other agent retained by any such underwriter or selected by any
such sellers, all financial and other records, pertinent corporate documents and
properties of the Company and cause the Company’s officers, directors, employees
and independent accountants to supply all information reasonably requested by
any such seller, underwriter, attorney, accountant or agent in connection with
such.

     6.      Obligations of Investor. The Investor shall furnish to the Company
such information regarding such Investor, the number of Registrable Securities
owned and proposed to be sold by it, the intended method of disposition of such
securities and any other reasonable information as shall be required to effect
the registration of the Registrable Securities, and cooperate with the Company
in preparing the registration statement and in complying with the requirements
of the Securities Act.

Exhibit D - Form of Registration Rights Agreement

Page 6


--------------------------------------------------------------------------------

     7.      Expenses.

          (a)      All expenses incurred by the Company in complying with
Sections 3 and 4 including, without limitation, all registration and filing fees
(including the fees of the Commission and any other regulatory body with which
the Company is required to file), printing expenses, fees and disbursements of
counsel and independent public accountants for the Company, fees and expenses
(including counsel fees) incurred in connection with complying with state
securities or “blue sky” laws fees of one counsel for the Investors and fees of
transfer agents and registrars are called “Registration Expenses.” All
underwriting discounts and selling commissions applicable to the sale of
Registrable Securities are called “Selling Expenses.”

          (b)      The Company will pay all Registration Expenses in connection
with any registration statement filed hereunder, and the Selling Expenses in
connection with each such registration statement shall be borne by the
participating sellers in proportion to the number of Registrable Securities sold
by each or as they may otherwise agree.

     8.      Indemnification and Contribution.

          (a)      In the event of a registration of any of the Registrable
Securities under the Securities Act pursuant to the terms of this Agreement, the
Company will indemnify and hold harmless and pay and reimburse, each seller of
such Registrable Securities thereunder, each underwriter of such Registrable
Securities thereunder and each other person, if any, who controls such seller or
underwriter within the meaning of the Securities Act, against any losses,
claims, damages or liabilities, joint or several, to which such seller,
underwriter or controlling person may become subject under the Securities Act,
the Exchange Act, state securities, or “blue sky” laws or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in any registration statement under which such
Registrable Securities were registered under the Securities Act pursuant hereto
or any preliminary prospectus or final prospectus contained therein, or any
amendment or supplement thereof, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, or any
violation or alleged violation of the Securities Act, the Exchange Act, any
state securities or “blue sky” laws and will reimburse each such seller, each
such underwriter and each such controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, that the
Company will not be liable in any such case if and to the extent that any such
loss, claim, damage or liability arises out of or is based upon the Company’s
reliance on an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by any such
seller, any such underwriter or any such controlling person in writing
specifically for use in such registration statement or prospectus.

Exhibit D - Form of Registration Rights Agreement

Page 7


--------------------------------------------------------------------------------

          (b)      In the event of a registration of any of the Registrable
Securities under the Securities Act pursuant hereto, each seller of such
Registrable Securities thereunder, severally and not jointly, will indemnify and
hold harmless the Company, each person, if any, who controls the Company within
the meaning of the Securities Act, each officer of the Company who signs the
registration statement, each director of the Company, each underwriter and each
person who controls any underwriter within the meaning of the Securities Act,
against all losses, claims, damages or liabilities, joint or several, to which
the Company or such officer, director, underwriter or controlling person may
become subject under the Securities Act, the Exchange Act, state securities,
“blue sky” laws or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon
reliance on any untrue statement or alleged untrue statement of any material
fact contained in the registration statement under which such Registrable
Securities were registered under the Securities Act pursuant hereto or any
preliminary prospectus or final prospectus contained therein, or any amendment
or supplement thereof, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse the
Company and each such officer, director, underwriter and controlling person for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided that such seller will be liable hereunder in any such case if and only
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with information
pertaining to such seller, as such, furnished in writing to the Company by such
seller specifically for use in such registration statement or prospectus; and
provided, further, that the liability of each seller hereunder shall be limited
to the net proceeds received by such seller from the sale of Registrable
Securities covered by such Registration Statement. Notwithstanding the
foregoing, the indemnity provided in this Section 8(b) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or expense
if such settlement is effected without the consent of such indemnified party and
provided further, that the Company shall not be liable in any such case to the
extent that any such loss, claim, damage or liability (or action in respect
thereof) arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission in such Registration Statement, which
untrue statement or alleged untrue statement or omission or alleged omission is
completely corrected in an amendment or supplement to the registration statement
and the undersigned indemnitees thereafter fail to deliver or cause to be
delivered such registration statement as so amended or supplemented prior to or
concurrently with the sale of the Registrable Securities to the person asserting
such loss, claim, damage or liability (or actions in respect thereof) or expense
after the Company has furnished the undersigned with the same.

          (c)      Promptly after receipt by an indemnified party hereunder of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission so to notify
the indemnifying party shall not relieve it from any liability which it may have
to such indemnified party other than under this Section 8 and shall only relieve
it from any liability which it may have to such indemnified party under this
Section 8 if and to the extent the indemnifying party is materially prejudiced
by such omission. In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate in and, to the
extent it shall wish, to assume and undertake the defense thereof with counsel
reasonably satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 6 for any legal expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation and of liaison with counsel so selected;
provided that if the defendants in any such action include both the indemnified
party and the indemnifying party and the indemnified party shall have reasonably
concluded based upon written advice of its counsel that there may be reasonable
defenses available to it that are different from or additional to those
available to the indemnifying party or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of the indemnifying
party, the indemnified party shall have the right to select a separate counsel
and to assume such legal defenses and otherwise to participate in the defense of
such action, with the expenses and fees of such separate counsel and other
expenses related to such participation to be reimbursed by the indemnifying
party as incurred.

Exhibit D - Form of Registration Rights Agreement

Page 8


--------------------------------------------------------------------------------

          (d)      In order to provide for just and equitable contribution to
joint liability under the Securities Act in any case in which either (i) any
holder of Registrable Securities exercising rights under this Agreement, or any
controlling person of any such holder, makes a claim for indemnification
pursuant to this Section 8 but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 8 provides for indemnification in such case, or (ii) contribution
under the Securities Act may be required on the part of any such selling holder
or any such controlling person in circumstances for which indemnification is
provided under this Section 8; then, and in each such case, the Company and such
holder will contribute to the aggregate losses, claims, damages or liabilities
to which they may be subject (after contribution from others) in such proportion
so that such holder is responsible for the portion represented by the percentage
that the public offering price of its Registrable Securities offered by the
Registration statement bears to the public offering price of all securities
offered by such Registration statement, and the Company is responsible for the
remaining portion; provided, that, in any such case, (A) no such holder will be
required to contribute any amount in excess of the public offering price of all
such Registrable Securities offered by it pursuant to such Registration
statement and (B) no person or entity guilty of fraudulent misrepresentation
(within the meaning of Section 12(f) of the Securities Act) will be entitled to
contribution from any person or entity who was not guilty of such fraudulent
misrepresentation.

     9.      Changes in Capital Stock. If, and as often as, there is any change
in the capital stock of the Company by way of a stock split, stock dividend,
combination or reclassification, or through a merger, consolidation,
reorganization or recapitalization, or by any other means, appropriate
adjustment shall be made in the provisions hereof so that the rights and
privileges granted hereby shall continue as so changed.

     10.      Representations and Warranties of the Company. The Company
represents and warrants to the Investor as follows:

          (a)      the execution, delivery and performance of this Agreement by
the Company have been duly authorized by all requisite corporate action and will
not violate any provision of law, any order of any court or other agency of
government, the Certificate of Incorporation or Bylaws of the Company or any
provision of any indenture, agreement or other instrument to which it or any or
its properties or assets is bound, conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any such
indenture, agreement or other instrument or result in the creation or imposition
of any lien, charge or encumbrance of any nature whatsoever upon any of the
properties or assets of the Company or its subsidiaries; and

Exhibit D - Form of Registration Rights Agreement

Page 9


--------------------------------------------------------------------------------

         (b)     this Agreement has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company,
enforceable in accordance with its terms, subject to any applicable bankruptcy,
insolvency or other laws affecting the rights of creditors generally and to
general equitable principles and the availability of specific performance.

     11.     Rule 144 Requirements. The Company agrees to:

         (a)     make and keep current public information about the Company
available, as those terms are understood and defined in Rule 144 under the
Securities Act;

         (b)     use its commercially reasonable efforts to file with the
Commission in a timely manner all reports and other documents required of the
Company under the Securities Act and the Exchange Act (at any time after it has
become subject to such reporting requirements); and

         (c)     furnish to any holder of Registrable Securities upon request
(i) a written statement by the Company as to its compliance with the reporting
requirements of Rule 144 and of the Securities Act and the Exchange Act (at any
time after it has become subject to such reporting requirements), (ii) a copy of
the most recent annual or quarterly report of the Company, and (iii) such other
reports and documents of the Company as such holder may reasonably request to
avail itself of any similar rule or regulation of the Commission allowing it to
sell any such securities without registration.

     12.     Termination. All of the Company’s obligations to register
Registrable Shares under Sections 3, 4, and 5 hereof shall terminate upon the
date on which the Investor holds no Registrable Securities or all of the
Registrable Securities are eligible for resale without volume or other
restrictions pursuant to Rule 144 under the Securities Act.

     13.     Miscellaneous.

         (a)     All covenants and agreements contained in this Agreement by or
on behalf of any of the parties hereto shall bind and inure to the benefit of
the respective successors and assigns of the parties hereto (including without
limitation transferees of any Registrable Securities), whether so expressed or
not.

         (b)     Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by electronic mail; or (iii) one (1)
Business Day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. The
addresses and facsimile numbers for such communications shall be:

Exhibit D - Form of Registration Rights Agreement

Page 10


--------------------------------------------------------------------------------

    If to the Company:

Naked Brand Group, Inc.
#2 34346 Manufacturers Way
Abbotsford, BC Canada V2S 7MI
Telephone: 604-855-4767
Email: _____________________
           Attention: President


    If to the Investor:

In accordance with the address on
the signature page of this Agreement


or at such other address and/or to the attention of such other person as the
recipient party has specified by written notice given to each other party three
(3) Business Days prior to the effectiveness of such change. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) electronically generated by the sender's
email containing the time, date, recipient or (C) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, receipt by facsimile or receipt from a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively

          (c)      This Agreement shall be governed by and construed under the
laws of the State of New York, without giving effect to principles of conflicts
of laws. The Company and Investor (i) agree that any legal suit, action or
proceeding arising out of or relating to this Agreement shall be instituted
exclusively in any federal or state court located in New York County, New York,
(ii) waive any objection which the Company or Investor may have now or hereafter
to the venue of any such suit, action or proceeding, and (iii) irrevocably
consent to the jurisdiction of any federal or state court located in New York
County, New York in any such suit, action or proceeding. The Company and
Investor further agree to accept and acknowledge service of any and all process
which may be served in any such suit, action or proceeding in any federal or
state court located in New York County, New York and agree that service of
process upon the Company or Investor mailed by certified mail, return receipt
requested, postage prepaid, to, in the case of the Company, the Company’s
address, and in the case of the Investor, to the Investor’s address as set forth
on the Company’s books and records, shall be deemed in every respect effective
service of process upon the Company, in any such suit, action or proceeding. THE
PARTIES HERETO AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY.

          (d)      In the event of a breach by the Company or by the Investor,
of any of their obligations under this Agreement, the Investor or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, will be entitled
to specific performance of its rights under this Agreement.

Exhibit D - Form of Registration Rights Agreement

Page 11


--------------------------------------------------------------------------------

The Company and the Investor agree that monetary damages would not provide
adequate compensation for any losses incurred by reason of a breach by it of any
of the provisions of this Agreement and hereby further agrees that, in the event
of any action for specific performance in respect of such breach, it shall waive
the defense that a remedy at law would be adequate.

          (e)      This Agreement may not be amended or modified without the
written consent of the Company and the Investor.

          (f)      Failure of any party to exercise any right or remedy under
this Agreement or otherwise, or delay by a party in exercising such right or
remedy, shall not operate as a waiver thereof. No waiver shall be effective
unless and until it is in writing and signed by the party granting the waiver.

          (g)      This Agreement may be executed in two or more counterparts
(including by facsimile or .pdf transmission) each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

          (h)      If any provision of this Agreement shall be held to be
illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability shall attach only to such provision and shall not in any manner
affect or render illegal, invalid or unenforceable any other provision of this
Agreement, and this Agreement shall be carried out as if any such illegal,
invalid or unenforceable provision were not contained herein.

          (i)      This Agreement constitutes the entire agreement among the
Company and the Investor relative to the subject matter hereof and supersedes in
its entirety any and all prior agreements, understandings and discussions with
respect thereto.

          (j)      The headings of the sections of this Agreement are for
convenience and shall not by themselves determine the interpretation of this
Agreement.

[Signature Page Follows]

Exhibit D - Form of Registration Rights Agreement

Page 12


--------------------------------------------------------------------------------

Signature Page to the Registration Rights Agreement

          IN WITNESS WHEREOF, this Registration Rights Agreement has been
executed by Subscriber and by the Company on the respective dates set forth
below.

Subscriber Signature(s):   Print Names of Subscriber(s):                  
Address of Subscriber(s):   Facsimile number of Subscriber(s):                  

Dated____________________________,_________ , 2014
Names must conform to signature page of the Subscription Agreement.


THE COMPANY:

NAKED BRAND GROUP, INC.

By:   Name: Title:     Dated: ,  _____________________,________ 2013

Exhibit D - Form of Registration Rights Agreement

Page 13


--------------------------------------------------------------------------------